Exhibit 10.2

GRUBHUB INC.

 



 

2015 LONG-TERM INCENTIVE PLAN



 

 

ARTICLE I PURPOSE

 

The purpose of the GrubHub Inc. 2015 Long-Term Incentive Plan is to foster and
promote the long-term financial success of the Company by (a) providing
long-term performance-related incentives, (b) encouraging and providing for the
acquisition of an ownership interest in the Company by key employees and service
providers of the Company and (c) enabling the Company to attract and retain
qualified and competent individuals to serve as employees and directors, whose
judgment, interest and performance are required for the successful and sustained
operations of the Company. The Plan is effective as of the date set forth in
Article XVI.

 

 

ARTICLE II DEFINITIONS

 

For purposes of the Plan, the following terms will have the following meanings:

 

2.1

“Affiliate” means each of the following: (a) any Subsidiary; (b) any Parent; (c)
any corporation, trade or business (including, without limitation, a partnership
or limited liability company) which is directly or indirectly controlled 50% or
more (whether by ownership of stock, assets or an equivalent ownership interest
or voting interest) by the Company or one of its Affiliates; (d) any trade or
business (including, without limitation, a partnership or limited liability
company) which directly or indirectly controls 50% or more (whether by ownership
of stock, assets or an equivalent ownership interest or voting interest) of the
Company; and (e) any other entity in which the Company or any of its Affiliates
has a material equity interest and which is designated as an “Affiliate” by
resolution of the Committee; provided that, unless otherwise determined by the
Committee, the Common Stock subject to any Award constitutes “service recipient
stock” for purposes of Section 409A of the Code and in no event shall such
Common Stock in and of itself cause the Award to be subject to Section 409A of
the Code.

 

 

2.2

“Award” means any award under the Plan of any Stock Option, Stock Appreciation
Right, Restricted Stock Award, Restricted Stock Unit Award, Performance Award,
Other Stock-Based Award or Other Cash-Based Award. All Awards will be granted
by, confirmed by, and subject to the terms of, a written Award Agreement
executed by the Company and accepted by the Participant.

 

 

2.3

“Award Agreement” means the written or electronic agreement setting forth the
terms and conditions applicable to an Award.

 

 

2.4

“Board” means the Board of Directors of the Company.

 

 

2.5

“Cause” with respect to a Participant, means “Cause” (or any term of similar
effect) as defined in such Participant’s employment agreement with the Company,
if such an agreement exists and contains a definition of Cause (or term of
similar effect), or, if no such agreement exists or such agreement does not
contain a definition of Cause (or term of similar effect), then Cause will
include, but not be limited to: (i) Participant’s unauthorized use or disclosure
of confidential information or trade secrets of the Company or any material
breach of a written agreement between Participant and the Company, including
without limitation a material breach of any employment, confidentiality,
non-compete, non-solicit or similar agreement; (ii) Participant’s commission of,
indictment for or the entry of a plea of guilty or nolo contendere by
Participant to, a felony under the laws of the United States or any state
thereof or any crime involving dishonesty or moral turpitude (or any similar
crime in any jurisdiction outside the United States); (iii) Participant’s gross
negligence or willful misconduct, or Participant’s willful or repeated failure
or refusal to substantially perform assigned duties; (iv) any act of fraud,
embezzlement, material misappropriation or dishonesty committed by Participant
against the Company; or (v) any acts, omissions or statements by a Participant
which the Company reasonably determines to be materially detrimental or damaging
to the reputation, operations, prospects or business relations of the Company.

 

 

 

--------------------------------------------------------------------------------

 

2.6

“Change in Control” has the meaning set forth in Section 12.2.

 

 

2.7

“Code” means the Internal Revenue Code of 1986, as amended. Any reference to any
section of the Code will also be a reference to any successor provision and any
Treasury Regulation and other official guidance and regulations promulgated
thereunder.

 

 

2.8

“Committee” means the Compensation Committee or such other committee of the
Board duly authorized by the Board to administer the Plan. If a committee was
previously or will be duly authorized by the Board to administer the Plan or any
Prior Plan (as defined below), as applicable, the term “Committee” will be
deemed to refer to the Compensation Committee for all purposes under the Plan.

 

 

2.9

“Common Stock” means the common stock, $0.0001 par value per share, of the
Company.

 

 

2.10

“Company” means GrubHub Inc., a Delaware corporation, and its successors by
operation of law.

 

 

2.11

“Consultant” means any natural person who is an advisor or consultant to the
Company or its Affiliates.

 

 

2.12

“Covered Employee” will mean any Employee who is a “covered employee” within the
meaning of Section 162(m) of the

 

Code.

 

2.13

“Disability” will mean “Disability” in such Participant’s employment agreement
with the Company if such an agreement exists and contains a definition of
Disability (or term of similar effect), or, if no such agreement exists or such
agreement does not contain a definition of Disability (or term of similar
effect), with respect to a Participant’s Termination, a permanent and total
disability as defined in Section 22(e)(3) of the Code. A Disability will only be
deemed to occur at the time of a determination of such Disability by the
Committee. Notwithstanding the foregoing, for Awards that are subject to Section
409A of the Code, Disability will mean that a Participant is disabled under
Section 409A(a)(2)(C)(i) or (ii) of the Code.

 

 

2.14

“Effective Date” means the effective date of the Plan defined in Article XVI.

 

 

2.15

“Eligible Employees” means each employee of the Company or an Affiliate.

 

 

2.16

“Eligible Individual” means an Eligible Employee, Non-Employee Director or
Consultant who is eligible to receive Awards subject to the conditions set forth
herein.

 

 

2.17

“Exchange Act” means the Securities Exchange Act of 1934, as amended. Reference
to a specific section of the Exchange Act or regulation thereunder will include
such section or regulation, any valid regulation or interpretation promulgated
under such section, and any comparable provision of any future legislation or
regulation amending, supplementing or superseding such section or regulation.

 

 

2.18

“Fair Market Value” means, unless otherwise required by any applicable provision
of the Code, as of any date and except as provided below: (a) the last or
closing sales price reported for the Common Stock on the date the Committee or
the Board has approved the applicable grant, as such sales price is reported on
the principal national securities exchange in the United States on which it is
then traded or (b) if the Common Stock is not traded, listed or otherwise
reported or quoted, the Committee will determine in good faith the Fair Market
Value in whatever manner it considers appropriate, taking into account, where
applicable, the requirements of Section 409A of the Code. For purposes of the
grant of any Award, the applicable date will be the trading day of the date of
grant, or if the date of grant is not a trading date, the closing price on the
trading day immediately prior to the date of grant or the opening price on the
first trading day following the date of grant. For purposes of the exercise of
any Award, the applicable date will be the date a notice of exercise is received
by the Company (or its agent) or, if not a day on which the applicable market is
open, the next day that it is open.

 

 

2.19

“Family Member” means “family member” as defined in Section A.1.(a)(5) of the
general instructions of Form S-8.

 

 

2.20

“Full Value Awards” has the meaning set forth in Section 4.1(a).

 

 

2.21

“Incentive Stock Option” means any Stock Option awarded to an Eligible Employee
of the Company, its Subsidiaries and its Parents (if any) under the Plan that is
intended to be and is designated as an “Incentive Stock Option” within the
meaning of Section 422 of the Code.

 

 

2

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

2.22

“Non-Employee Director” means a director or a member of the Board of the Company
or any Affiliate who is not an active employee or consultant of the Company or
any Affiliate.

 

 

2.23

“Non-Qualified Stock Option” means any Stock Option awarded under the Plan that
is not an Incentive Stock Option.

 

 

2.24

“Other Cash-Based Award” means an Award granted pursuant to Section 11.3 of the
Plan and denominated in cash at such time and subject to such terms and
conditions as are determined by the Committee in its sole discretion.

 

 

2.25

“Other Extraordinary Event” has the meaning set forth in Section 4.2(b).

 

 

2.26

“Other Stock-Based Award” means an Award under Article XI of the Plan that is
valued in whole or in part by reference to, or is denominated in or otherwise
based on, Common Stock.

 

 

2.27

“Parent” means any parent corporation of the Company within the meaning of
Section 424(e) of the Code.

 

 

2.28

“Participant” means an Eligible Individual to whom an Award has been granted
pursuant to the Plan.

 

 

2.29

“Performance Award” means an Award granted to a Participant pursuant to Article
X hereof that is contingent upon achieving certain Performance Goals and that
may be denominated in shares of Common Stock or cash (regardless of the form of
payment).

 

 

2.30

“Performance-Based Compensation” will mean any compensation that is intended to
qualify as “performance-based compensation” pursuant to Section 162(m)(4)(C) of
the Code.

 

 

2.31

“Performance Goals” means one or more goals set forth on Exhibit A that is
established by the Committee as a contingency for an Award to vest and become
exercisable or distributable.

 

 

2.32

“Performance Period” means the designated period during which the Performance
Goals must be satisfied with respect to the applicable Award.

 

 

2.33

“Plan” means this GrubHub Inc. 2015 Long-Term Incentive Plan, as amended from
time to time.

 

 

2.34

“Prior Plan” has the meaning set forth in Section 4.1.

 

 

2.35

“Proceeding” has the meaning set forth in Section 15.8.

 

 

2.36

“Restricted Stock Award” or “Restricted Stock” means an Award granted under
Article VIII of the Plan that is subject to certain restrictions and may be
subject to risk of forfeiture or repurchase.

 

 

2.37

“Restricted Stock Unit Award” or “RSU Award” means a contractual right awarded
under Article IX of the Plan to receive cash or shares of Common Stock.

 

 

2.38

“Restriction Period” has the meaning set forth in Section 8.3(a).

 

 

2.39

“Rule 16b-3” means Rule 16b-3 under Section 16(b) of the Exchange Act, as then
in effect, or any successor provision.

 

 

2.40

“Section 4.2 Event” has the meaning set forth in Section 4.2(b).

 

 

2.41

“Section 162(m) of the Code” means the rules applicable under Section 162(m) of
the Code.

 

 

2.42

“Section 409A of the Code” means the nonqualified deferred compensation rules
under Section 409A of the Code.

 

 

2.43

“Securities Act” means the Securities Act of 1933, as amended, and all rules and
regulations promulgated thereunder. Reference to a specific section of the
Securities Act or regulation thereunder will include such section or regulation,
any valid regulation or interpretation promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.

 

 

2.44

“Share Reserve” has the meaning set forth in Section 4.1.

 

 

3

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

2.45

“Stock Appreciation Right” or “SAR” will mean the right to receive the excess of
the Fair Market Value of a specified number of shares of Common Stock over the
applicable exercise price pursuant to an Award granted under Article VII.

 

 

2.46

“Stock Option” or “Option” means any option to purchase shares of Common Stock
granted to Eligible Individuals pursuant to Article VI.

 

 

2.47

“Subsidiary” means any subsidiary corporation of the Company within the meaning
of Section 424(f) of the Code.

 

 

2.48

“Ten Percent Stockholder” means a person owning stock possessing more than ten
percent (10%) of the total combined voting power of all classes of stock of the
Company, its Subsidiaries or its Parent.

 

 

2.49

“Termination” means a Termination of Consultancy, Termination of Directorship or
Termination of Employment, as applicable.

 

 

2.50

“Termination of Consultancy” means: (a) that the Consultant is no longer acting
as an advisor or consultant to the Company or an Affiliate or (b) when the
entity that is retaining a Participant as a Consultant ceases to be an
Affiliate, unless the Participant otherwise is, or thereupon becomes, a
Consultant to the Company or another Affiliate at the time the entity ceases to
be an Affiliate. In the event that a Consultant becomes an Eligible Employee or
a Non-Employee Director upon the termination of such Consultant’s consultancy,
unless otherwise determined by the Committee, in its sole discretion, no
Termination of Consultancy will be deemed to occur at such time. Notwithstanding
the foregoing, the Committee may determine the definition of Termination of
Consultancy, provided that any change to the definition of the term “Termination
of Consultancy” does not subject the applicable Award to Section 409A of the
Code.

 

 

2.51

“Termination of Directorship” means that the Non-Employee Director has ceased to
be a director of the Company; except that if a Non-Employee Director becomes an
Eligible Employee or a Consultant upon the termination of such Non-Employee
Director’s directorship, unless otherwise determined by the Committee, in its
sole discretion, such Non-Employee Director’s ceasing to be a director of the
Company will not be treated as a Termination of Directorship unless and until
the Participant has a Termination of Employment or Termination of Consultancy,
as the case may be. Notwithstanding the foregoing, the Committee may determine
the definition of Termination of Directorship, provided that any change to the
definition of the term “Termination of Directorship” does not subject the
applicable Award to Section 409A of the Code.

 

 

2.52

“Termination of Employment” means: (a) a termination of employment of an
Eligible Employee from the Company and its Affiliates (for reasons other than a
military or personal leave of absence granted by the Company) or (b) when an
entity that is employing an Eligible Employee ceases to be an Affiliate, except
as otherwise determined by the Committee, unless the Eligible Employee otherwise
is, or thereupon becomes, employed by the Company or another Affiliate at the
time the entity ceases to be an Affiliate. In the event that an Eligible
Employee becomes a Consultant or a Non-Employee Director upon the termination of
such Eligible Employee’s employment, unless otherwise determined by the
Committee, in its sole discretion, no Termination of Employment will be deemed
to occur until such time as such Eligible Employee is no longer an Eligible
Employee, a Consultant or a Non-Employee Director. Notwithstanding the
foregoing, the Committee may determine the definition of Termination of
Employment, provided that any such change to the definition of the term
“Termination of Employment” does not subject the applicable Award to Section
409A of the Code.

 

 

2.53

“Transfer” means: (a) when used as a noun, any direct or indirect transfer,
sale, assignment, pledge, hypothecation, encumbrance or other disposition
(including the issuance of equity in any entity), whether for value or no value
and whether voluntary or involuntary (including by operation of law) and (b)
when used as a verb, to directly or indirectly transfer, sell, assign, pledge,
encumber, charge, hypothecate or otherwise dispose of (including the issuance of
equity in any entity), whether for value or for no value and whether voluntarily
or involuntarily (including by operation of law). “Transferred” and
“Transferable” will have a correlative meaning.

 

 

 

ARTICLE III ADMINISTRATION

 

3.1

The Committee. The Plan will be administered and interpreted by the Committee.
To the extent required by applicable law, rule or regulation, it is intended
that each member of the Committee will qualify as (a) a “non-employee director”
under Rule 16b-3, (b) an “outside director” under Section 162(m) of the Code and
(c) an “independent director” under the rules of any national securities
exchange or national securities association, as applicable. If it is later
determined that one or more members of the Committee do not so qualify, actions
taken by the Committee prior to such determination will be valid despite such
failure to qualify.

 

 

4

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

3.2

Grants of Awards. The Committee will have full authority to grant, pursuant to
the terms of the Plan, to Eligible Individuals: (i) Stock Options, (ii) Stock
Appreciation Rights, (iii) Restricted Stock Awards, (iv) RSU Awards, (v)
Performance Awards; (vi) Other Stock-Based Awards; and (vii) Other Cash-Based
Awards. In particular, the Committee will have the authority, to the extent
permitted by applicable law:

 

 

 

(a)

to determine whether and to what extent Awards, or any combination thereof, are
to be granted hereunder to one or more Eligible Individuals;

 

 

 

(b)

to determine the number of shares of Common Stock to be covered by each Award;

 

 

(c)

to determine the terms and conditions, not inconsistent with the terms of the
Plan, of any Award (including, but not limited to, the exercise or purchase
price (if any), any restriction or limitation, any vesting schedule or
forfeiture restrictions, regarding any Award and the shares of Common Stock
relating thereto, based on such factors, if any, as the Committee will
determine, in its sole discretion);

 

 

 

(d)

to determine the amount of cash to be covered by each Award;

 

 

(e)

to determine whether, to what extent and under what circumstances grants of
Options and other Awards are to operate on a tandem basis and in conjunction
with or apart from other awards made by the Company outside of the Plan;

 

 

 

(f)

to determine whether and under what circumstances a Stock Option or SAR may be
settled in cash, Common Stock, Restricted Stock Awards or any combination
thereof under Section 6.3(d);

 

 

 

(g)

to determine whether a Stock Option is an Incentive Stock Option or
Non-Qualified Stock Option;

 

 

(h)

to determine whether to require a Participant, as a condition of the granting of
any Award, to not sell or otherwise dispose of shares of Common Stock acquired
pursuant to the exercise of an Award for a period of time as determined by the
Committee, in its sole discretion, following the date of the acquisition of such
Award;

 

 

 

(i)

to modify, extend or renew an Award, subject to Article XIII and Sections 6.3(g)
and 7.2(g), provided, however, that such action does not subject the Award to
Section 409A of the Code without the consent of the Participant;

 

 

 

(j)

to determine whether, to what extent and under what circumstances to provide
loans (which may be on a recourse basis and will bear interest at the rate the
Committee will provide) to Participants in order to exercise Options under the
Plan; and

 

 

 

(k)

to accelerate the vesting of all or any part of any Award based on a
Participant’s service, performance and such other factors or criteria, if any,
as the Committee may determine, after the grant of an Award.

 

 

3.3

Guidelines. Subject to Article XIII hereof, the Committee will have the
authority to adopt, alter and repeal such administrative rules, guidelines and
practices governing the Plan and perform all acts, including the delegation of
its responsibilities (to the extent permitted by applicable law and applicable
stock exchange rules), as it will, from time to time, deem advisable; to
construe and interpret the terms and provisions of the Plan and any Award (and
any Award Agreements relating thereto); and to otherwise supervise the
administration of the Plan. The Committee may correct any defect, supply any
omission or reconcile any inconsistency in the Plan or in any Award Agreement
relating thereto in the manner and to the extent it deems necessary to
effectuate the purpose and intent of the Plan. The Committee may adopt special
guidelines and provisions for persons who are residing or employed in, or
subject to the taxes of, any domestic or foreign jurisdictions to comply with
applicable tax and securities laws of such domestic or foreign jurisdictions.
Notwithstanding anything to the contrary herein, no action of the Committee
under this Section 3.3 will materially impair the rights of any Participant
without the Participant’s consent. To the extent applicable, the Plan is
intended to comply with the applicable requirements of Rule 16b-3, and with
respect to Awards intended to be “performance-based,” the applicable provisions
of Section 162(m) of the Code, and the Plan will be limited, construed and
interpreted in a manner so as to comply therewith. Although the Committee may
consider preserving tax deductibility as one objective in administering the
Plan, that objective will only be one consideration among the other objectives
of the Plan, including the ability of the Plan to support the Company’s strategy
and the long-term interests of the Company’s stockholders. As such, the
Committee may authorize Awards under the Plan that are not fully tax deductible
under Section 162(m) of the Code.

 

 

5

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

3.4

Reserved.

 

 

3.5

Decisions Final. Any decision, interpretation or other action made or taken in
good faith by or at the direction of the Company, the Board or the Committee (or
any of its members) arising out of or in connection with the Plan will be within
the absolute discretion of all and each of them, as the case may be, and will be
final, binding and conclusive on the Company and all employees and Participants
and their respective heirs, executors, administrators, successors and assigns,
subject to all applicable laws, rules and regulations.

 

 

3.6

Delegation of Authority. To the extent permitted by applicable law or the rules
of any applicable securities exchange or automated quotation system on which the
shares of Common Stock are listed, quoted or traded, the Board or Committee may
from time to time delegate to a committee of one or more members of the Board
and/or to the Chief Executive Officer the authority to grant or amend Awards or
to take other administrative actions pursuant to this Article III; provided,
however, that in no event will the Chief Executive Officer be delegated the
authority to grant Awards to, or amend Awards held by, the following
individuals: (a) individuals who are subject to Section 16 of the Exchange Act,
(b) Covered Employees with respect to Awards intended to constitute
Performance-Based Compensation, or (c) himself or herself; provided further,
that any delegation of administrative authority will only be permitted to the
extent it is permissible under Section 162(m) of the Code and applicable
securities laws or the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted or traded. Any delegation
hereunder will be subject to the restrictions and limits that the Board or
Committee specifies at the time of such delegation, and the Board or Committee
may at any time rescind the authority so delegated or appoint a new delegate,
consistent with the terms hereof. At all times, the delegate appointed under
this Section 3.6 will serve at the pleasure of the Board or the Committee, as
applicable.

 

 

3.7

Designation of Consultants/Liability. The Committee may designate employees of
the Company and professional advisors to assist the Committee in the
administration of the Plan and (to the extent permitted by applicable law and
applicable exchange rules) may grant authority to officers to execute agreements
or other documents on behalf of the Committee. The Committee may employ such
legal counsel, consultants and agents as it may deem desirable for the
administration of the Plan and may rely upon any opinion received from any such
counsel or consultant and any computation received from any such consultant or
agent. Expenses incurred by the Committee or the Board in the engagement of any
such counsel, consultant or agent will be paid by the Company.  The Committee,
its members and any person designated pursuant to this Section 3.7 will not be
liable for any action or determination made in good faith with respect to the
Plan. To the maximum extent permitted by applicable law, no officer of the
Company or member or former member of the Committee or of the Board will be
liable for any action or determination made in good faith with respect to the
Plan or any Award.

 

 

 

ARTICLE IV

SHARE LIMITATION

 

 

4.1

Shares.

 

(a)Share Reserve. Subject to any increase or decrease pursuant to Section 4.2,
the aggregate number of shares of Common Stock that may be issued or used for
reference purposes, or with respect to which Awards may be granted, will not
exceed the sum of (i) 18.9 million shares and (ii) any shares currently
outstanding under the 2013 Omnibus Incentive Plan (the “Prior Plan”) which,
following the Effective Date, expire, are terminated or are cash-settled or
canceled for any reason without having been exercised in full (subject to the
limitations set forth in Section 4.1(c)) (such aggregate number, the “Share
Reserve”). Shares of Common Stock issued hereunder may be made available from
either authorized and unissued Common Stock, or authorized and issued Common
Stock reacquired and held as treasury shares, or otherwise, or a combination
thereof. Any shares of Common Stock that are subject to Options or Stock
Appreciation Rights will be counted against the Share Reserve as one (1) share
for every one (1) share granted, and any shares of Common Stock that are subject
to Restricted Stock, Restricted Stock Unit Awards, Performance Awards or Other
Stock-Based Awards (“Full-Value Awards”) will be counted against the Share
Reserve as 1.64 shares for every one (1) share granted. The maximum number of
shares of Common Stock with respect to which Incentive Stock Options may be
granted under the Plan will equal the Share Reserve without regard to
adjustments under Section 4.1(c).

(b)Substitute Awards; Use of Shares Under Acquired Company Plans. Shares of
Common Stock issued under Awards granted upon the assumption, substitution or
exchange for previously granted awards of a company acquired by the Company will
not reduce the Share Reserve. In addition, the Company may issue Awards under
the Plan without a reduction in the Share Reserve with respect to shares
available under an equity incentive plan maintained by a company acquired by the
Company in a corporate transaction, as appropriately adjusted to reflect such
transaction pursuant to Section 4.2 (subject to all applicable stock exchange
listing requirements).

(c)Permitted Addbacks to Share Reserve; Certain Limitations Relating to Options
and SARs. If any Option or Stock Appreciation Right granted under the Plan
expires, terminates or is cash-settled or canceled for any reason without having
been exercised in full, or any option or stock appreciation right granted under
the Prior Plan which is outstanding on the Effective Date

6

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

expires, is terminated or is cash-settled or canceled for any reason without
having been exercised in full, the number of shares of Common Stock underlying
any such Award will again be available for Awards under the Plan. If any
Full-Value Awards granted under the Plan or any awards other than options or
stock appreciation rights granted under the Prior Plan which are outstanding on
the Effective Date are forfeited or cash-settled for any reason, the number of
such forfeited or cash-settled shares of Common Stock will again be available
for Awards under the Plan. Any shares of Common Stock that again become
available for Awards under the Plan pursuant to this Section 4.1(c) will be
added as (i) one (1) share of Common Stock for every one (1) share subject to
Options or Stock Appreciation Rights granted under the Plan or options, stock
appreciation rights or full-value awards under the Prior Plan, and (ii) as 1.64
shares of Common Stock for every one (1) share subject to Full-Value Awards
granted under the Plan. Notwithstanding anything to the contrary contained
herein, the following shares of Common Stock will not be added to the Share
Reserve: (i) shares of Common Stock tendered by the Participant or withheld by
the Company in payment of the purchase price of an Option under the Plan or an
option outstanding on the Effective Date under the Prior Plan, (ii) shares of
Common Stock tendered by the Participant or withheld by the Company to satisfy
any tax withholding obligations with respect to any Awards under the Plan or
options or stock appreciation rights outstanding on the Effective Date under the
Prior Plan, (iii) shares of Common Stock subject to a Stock Appreciation Right
under the Plan or stock appreciation right outstanding on the Effective Date
under the Prior Plan that are not issued in connection with its stock settlement
on exercise thereof, and (iv) shares of Common Stock reacquired by the Company
on the open market or otherwise using cash proceeds from the exercise of Options
under the Plan or options outstanding on the Effective Date under the Prior
Plan.

(d)Individual Participant Limitations. To the extent required by Section 162(m)
of the Code for Awards intended to qualify as Performance-Based Compensation,
the following individual Participant limitations will apply (or two times such
applicable amount limitations with respect to the year in which the Participant
commences service):

 

(i)During any fiscal year, the maximum number of shares of Common Stock subject
to any Award of Stock Options, Stock Appreciation Rights, Restricted Stock,
Restricted Stock Units or Other Stock-Based Awards (in the latter three cases,
for which the grant of such Award or the lapse of the relevant Restriction
Period or other vesting or performance period is subject to the attainment of
Performance Goals), that may be granted under the Plan, on a per Award type
basis, to any Participant, will be two

 

(1)

million shares (each of which will be subject to any further increase or
decrease pursuant to Section 4.2).

 

(ii)There are no annual individual share limitations applicable to Participants
with respect to Restricted Stock Awards, Restricted Stock Unit Awards or Other
Stock-Based Awards for which the grant, vesting or payment (as applicable) of
any such Award is not intended to qualify as Performance-Based Compensation.

 

(iii)During any twelve-month period, the maximum number of shares of Common
Stock subject to any Performance Award intended to qualify as Performance-Based
Compensation that may be earned under the Plan will be two (2) million shares
(which will be subject to any further increase or decrease pursuant to Section
4.2).

 

 

(iv)During any twelve-month period, the maximum value of a cash payment earned
with respect to a Performance Award or Other Cash-Based Award intended to
qualify as Performance-Based Compensation, per Award type, will be $5,000,000.

 

 

(v)The individual Participant limitations set forth in this Section 4.1(d)
(other than Section 4.1(d)(iv) above) will be cumulative such that if the shares
that have been awarded do not meet the maximum amount described above, the
difference between the awarded shares and the maximum amount will carry over to
the following twelve-month period or fiscal year, as applicable.

 

 

(vi)Notwithstanding anything to the contrary, the maximum grant date fair value
of any Award granted to any Non- Employee Director during any calendar year will
not exceed $750,000, such limit which, for the avoidance of doubt, applies to
Awards granted under this Plan only and does not include shares of Common Stock
granted in lieu of all or any portion of such Non- Employee Director’s cash
retainer fees.

 

 

7

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

 

4.2

Changes.

 

(a)The existence of the Plan and the Awards granted hereunder will not affect in
any way the right or power of the Board or the stockholders of the Company to
make or authorize (i) any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, (ii) any merger or
consolidation of the Company or any Affiliate, (iii) any issuance of bonds,
debentures, preferred or prior preference stock ahead of or affecting the Common
Stock, (iv) the dissolution or liquidation of the Company or any Affiliate, (v)
any sale or transfer of all or part of the assets or business of the Company or
any Affiliate or (vi) any other corporate act or proceeding.

 

(b)Subject to the provisions of Section 12.1, if there will occur any change in
the capital structure of the Company by reason of any stock split, reverse stock
split, stock dividend, subdivision, combination or reclassification of shares of
Common Stock that may be issued under the Plan, any recapitalization, any
merger, any consolidation, any spin off, any reorganization or any partial or
complete liquidation, or any other corporate transaction or event having an
effect similar to any of the foregoing (a “Section 4.2 Event”), then (i) the
aggregate number and kind of shares of Common Stock that thereafter may be
issued under the Plan, (ii) the number and kind of shares of Common Stock or
other property (including cash) to be issued upon exercise of an outstanding
Award granted under the Plan, and (iii) the purchase price thereof will be
appropriately adjusted. In addition, subject to Section 12.1, if there will
occur any change in the capital structure or the business of the Company that is
not a Section 4.2 Event (an “Other Extraordinary Event”), including by reason of
any extraordinary dividend (whether cash or stock), any conversion, any
adjustment, any issuance of any class of securities convertible or exercisable
into, or exercisable for, any class of stock, or any sale or transfer of all or
substantially all of the Company’s assets or business, then the Committee will
adjust any Award and make such other adjustments to the Plan as the Committee
deems equitable to prevent undue enlargement or dilution of rights or
obligations under outstanding Awards. Any adjustment pursuant to this Section
4.2 will be consistent with the applicable Section 4.2 Event or the applicable
Other Extraordinary Event, as the case may be, and will be made in such manner
as the Committee may, in its sole discretion, deem appropriate and equitable to
prevent substantial dilution or enlargement of the rights granted to, or
available for, Participants under the Plan. Any such adjustment determined by
the Committee will be final, binding and conclusive on the Company and all
Participants and their respective heirs, executors, administrators, successors
and permitted assigns. Except as expressly provided in this Section 4.2 or in
the applicable Award Agreement, a Participant will have no rights by reason of
any Section 4.2 Event or any Other Extraordinary Event.

 

(c)Fractional shares of Common Stock resulting from any adjustment in Awards
pursuant to Section 4.2(a) or 4.2(b) will be aggregated until, and eliminated
at, the time of settlement by rounding-down for fractions less than one-half and
rounding-up for fractions equal to or greater than one-half. No cash settlements
will be made with respect to fractional shares eliminated by rounding. Notice of
any adjustment will be given by the Committee to each Participant whose Award
has been adjusted and such adjustment (whether or not such notice is given) will
be effective and binding for all purposes of the Plan.

4.3Minimum Purchase Price. Notwithstanding any provision of the Plan to the
contrary, if authorized but previously unissued shares of Common Stock are
issued under the Plan, such shares will not be issued for a consideration that
is less than that which is permitted under applicable law.

 

 

ARTICLE V ELIGIBILITY

 

5.1

General Eligibility. All current and prospective Eligible Individuals are
eligible to be granted Awards. However, the Eligible Individuals to be granted
Awards and actual participation in the Plan will be determined by the Committee
in its sole discretion.

 

 

5.2

Incentive Stock Options. Notwithstanding the foregoing, only Eligible Employees
of the Company, its Subsidiaries and its Parent (if any) are eligible to be
granted Incentive Stock Options under the Plan. Eligibility for the grant of an
Incentive Stock Option and actual participation in the Plan will be determined
by the Committee in its sole discretion.

 

 

5.3

General Requirement. The vesting and exercise of Awards granted to a prospective
Eligible Individual are conditioned upon such individual actually becoming an
Eligible Employee, Consultant or Non-Employee Director, respectively.

 

 

8

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

ARTICLE VI STOCK OPTIONS

 

6.1

Grant of Stock Options. The Committee is authorized to grant Awards of Stock
Options to Eligible Individuals from time to time, in its sole discretion. Stock
Options may be granted alone or in addition to other Awards. The Committee will
determine the Eligible Individuals to whom, and the time or times at which,
grants of Stock Options will be made, the amount of consideration for any Stock
Options, including no consideration or such minimum consideration as may be
required by applicable law, the number of shares of Common Stock pursuant to
such Stock Options to be awarded, the time or times within which such Awards may
be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Stock Options. The Committee
may condition the grant or vesting of Stock Options upon the attainment of
specified performance targets (including the Performance Goals) or such other
factors as the Committee may determine in its sole discretion. Each Stock Option
granted under the Plan will be of one of two types: (a) an Incentive Stock
Option or (b) a Non-Qualified Stock Option. Each Stock Option Award will be
evidenced by an Award Agreement in a form consistent with the Plan and that the
Committee may from time to time approve.

 

 

6.2

Grants. The Committee will have the authority to grant to any Eligible Employee
one or more Incentive Stock Options, Non-Qualified Stock Options, or both types
of Stock Options. The Committee will have the authority to grant any Consultant
or Non- Employee Director one or more Non-Qualified Stock Options. To the extent
that any Stock Option does not qualify as an Incentive Stock Option (whether
because of its provisions or the time or manner of its exercise or otherwise),
such Stock Option or the portion thereof which does not so qualify will
constitute a separate Non-Qualified Stock Option.

 

 

6.3

Terms and Conditions. Options granted under the Plan will be subject to the
following terms and conditions and will be in such form and contain such
additional terms and conditions as the Committee will deem desirable, as long as
such additional terms and conditions are otherwise consistent with the terms of
the Plan:

 

 

(a)Exercise Price. The exercise price per share of Common Stock subject to a
Stock Option will be determined by the Committee at the time of grant, provided
that the per share exercise price of a Stock Option will not be less than 100%
(or, in the case of an Incentive Stock Option granted to a Ten Percent
Stockholder, 110%) of the Fair Market Value of the Common Stock at the time of
grant. Notwithstanding the foregoing, this Section 6.3(a) will not apply to
stock options assumed by the Company or substituted for Awards in a corporate
transaction.

 

(b)Term. The term of each Stock Option will be fixed by the Committee, provided
that no Stock Option will be exercisable more than ten (10) years after the date
the Option is granted; and provided further that the term of an Incentive Stock
Option granted to a Ten Percent Stockholder will not exceed five (5) years.

 

(c)Exercisability. Unless otherwise provided by the Committee in accordance with
the provisions of this Section 6.3, Stock Options granted under the Plan will be
exercisable at such time or times and subject to such terms and conditions as
will be determined by the Committee. If the Committee provides, in its
discretion, that any Stock Option is exercisable subject to certain limitations
(including, without limitation, that such Stock Option is exercisable only in
installments or within certain time periods), the Committee may waive such
limitations on the exercisability at any time after the time of grant in whole
or in part (including, without limitation, waiver of the installment exercise
provisions or acceleration of the time at which such Stock Option may be
exercised), based on such factors, if any, as the Committee will determine, in
its sole discretion.

 

(d)Method of Exercise. Subject to Section 6.3(c), vested Stock Options may be
exercised in whole or in part at any time during the Option term by a
Participant in accordance with procedures adopted by the Committee or consistent
with practices in place in connection with the Prior Plan. Unless otherwise
authorized by the Committee, such exercise will be accompanied by payment in
full of the purchase price as follows: (i) in cash or by check, bank draft or
money order payable to the order of the Company; (ii) solely to the extent
permitted by applicable law, if the Common Stock is traded on a national
securities exchange, through a procedure whereby the Participant delivers
irrevocable instructions to a broker reasonably acceptable to the Committee to
deliver promptly to the Company an amount equal to the purchase price; or (iii)
on such other terms and conditions as may be acceptable to the Committee
(including, without limitation, having the Company withhold shares of Common
Stock issuable upon exercise of the Stock Option, or by payment in full or in
part in the form of Common Stock owned by the Participant, based on the Fair
Market Value of the Common Stock on the payment date as determined by the
Committee). No shares of Common Stock will be issued until payment therefor, as
provided herein, has been made or provided for.

 

9

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

(e)Terminations. Unless otherwise provided in the Award Agreement, or if no
rights of the Participant are reduced, at any time after the grant:

 

(i.) all Stock Options that are held by such Participant that are vested and
exercisable at the time of the Participant’s Termination due to death or
Disability, may be exercised by the Participant (or in the case of the
Participant’s death, by the legal representative of the Participant’s estate) at
any time within a period of one (1) year from the date of such Termination, but
in no event beyond the expiration of the stated term of such Stock Options;
provided, however, that, in the event of a Participant’s Termination by reason
of Disability, if the Participant dies within such exercise period, all
unexercised Stock Options held by such Participant will thereafter be
exercisable, to the extent to which they were exercisable at the time of death,
for a period of one (1) year from the date of such death, but in no event beyond
the expiration of the stated term of such Stock Options;

 

(ii.) if a Participant is terminated by the Company without Cause or if a
Participant resigns from his/her position with the Company, all Stock Options
that are held by such Participant that are vested and exercisable at the time of
the Participant’s Termination or resignation may be exercised by the Participant
at any time within a period of ninety (90) days from the date of such
Termination or resignation, but in no event beyond the expiration of the stated
term of such Stock Options;

 

(iii.) if a Participant’s Termination (x) is for Cause or (y) is a voluntary
Termination, in either case, after the occurrence of an event that would be
grounds for a Termination for Cause, all Stock Options, whether vested or not
vested, that are held by such Participant will thereupon terminate and expire as
of the date of such Termination; and

 

(iv.) Stock Options that are not vested as of the date of a Participant’s
Termination for any reason will terminate and expire as of the date of such
Termination.

 

(f)Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined as of the time of grant) of the Common Stock with
respect to which Incentive Stock Options are exercisable for the first time by
an Eligible Employee during any calendar year under the Plan or any other stock
option plan of the Company, Subsidiary or any Parent, or both thereof, exceeds
$100,000, such Options will be treated as Non-Qualified Stock Options. In
addition, if an Eligible Employee does not remain employed by the Company, any
Subsidiary or any Parent at all times from the time an Incentive Stock Option is
granted until three (3) months prior to the date of exercise thereof (or such
other period as is required by applicable law), such Stock Option will be
treated as a Non-Qualified Stock Option. Should any provision of the Plan not be
necessary in order for the Stock Options to qualify as Incentive Stock Options,
or should any additional provisions be required, the Committee may amend the
Plan accordingly, without the necessity of obtaining the approval of the
stockholders of the Company.

 

(g)Form, Modification, Extension and Renewal of Stock Options. Subject to the
terms and conditions and within the limitations of the Plan, the Committee may
(i) modify, extend or renew outstanding Stock Options granted under the Plan
(provided that the rights of a Participant are not reduced without such
Participant’s consent and provided further that such action does not subject the
Stock Options to Section 409A of the Code without the consent of the
Participant), and (ii) accept the surrender of outstanding Stock Options (to the
extent not theretofore exercised) and authorize the granting of new Stock
Options in substitution therefor (to the extent not theretofore exercised).
Notwithstanding the foregoing: an outstanding Option may not be modified to
reduce the exercise price thereof; a new Option may not, at a lower exercise
price, be substituted for a surrendered Option; and an outstanding Option for
which the exercise price is higher than the Fair Market Value of such Award may
not be cancelled for cash or another Award (in each case, other than adjustments
or substitutions in accordance with Section 4.2), unless any such action is
approved by the stockholders of the Company. In no event shall dividends or
dividend equivalents be paid with respect to Options.

 

 

ARTICLE VII

STOCK APPRECIATION RIGHTS

 

7.1

Grant of Stock Appreciation Rights. The Committee is authorized to grant Awards
of Stock Appreciation Rights to Eligible Individuals from time to time, in its
sole discretion. Stock Appreciation Rights may be granted alone or in addition
to other Awards granted under the Plan. The Committee will determine the
Eligible Individuals to whom, and the time or times at which, grants of Stock
Appreciation Rights will be made, the amount of consideration for any Stock
Appreciation Rights, including no consideration or such minimum consideration as
may be required by applicable law, the number of shares of Common Stock subject
to such Stock Appreciation Rights to be awarded, the time or times within which
such Stock Appreciation Rights may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of Stock Appreciation Rights. The Committee may condition the grant or vesting
of Stock Appreciation Rights upon the attainment of specified performance
targets (including, the Performance Goals) or such other factors as the
Committee may determine in its sole discretion. Each Stock Appreciation Right
Award will be evidenced by an Award Agreement in a form consistent with the Plan
that the Committee may from

 

10

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

time to time approve.

 

 

11

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

7.2

Terms and Conditions. Stock Appreciation Rights granted hereunder will be
subject to terms and conditions determined from time to time by the Committee
(as long as such terms and conditions are consistent with the Plan), as well as
the following:

 

 

(a)Exercise Price. The exercise price per share of Common Stock subject to a
Stock Appreciation Right will be determined by the Committee at the time of
grant, provided that the per share exercise price of a Stock Appreciation Right
will not be less than 100% of the Fair Market Value of the Common Stock at the
time of grant. Notwithstanding the foregoing, an outstanding Stock Appreciation
Right may not be modified to reduce the exercise price thereof, a new Stock
Appreciation Right may not, at a lower price, be substituted for a surrendered
Stock Appreciation Right, and an outstanding Stock Appreciation Right for which
the exercise price is higher than the Fair Market Value of such Award may not be
cancelled for cash or another Award (other than adjustments or substitutions in
accordance with Section 4.2), each unless such action is approved by the
stockholders of the Company, provided that the exercise price of an outstanding
Stock Appreciation Right that is granted in exchange for either an Option or a
tandem Stock Appreciation Right that is granted subsequent to such Option may be
less than Fair Market Value on the date of grant if the exercise price of such
outstanding Stock Appreciation Right is equal to the exercise price of such
Option for which it was exchanged (or tandem Stock Appreciation Right, as
applicable).

 

(b)Term. The term of each Stock Appreciation Right will be fixed by the
Committee, but will not be greater than ten (10) years after the date the right
is granted.

 

(c)Exercisability. Unless otherwise provided by the Committee in accordance with
the provisions of this Section 7.2, Stock Appreciation Rights granted under the
Plan will be exercisable at such time or times and subject to such terms and
conditions as will be determined by the Committee at the time of grant. If the
Committee provides, in its discretion, that any such right is exercisable
subject to certain limitations (including, without limitation, that it is
exercisable only in installments or within certain time periods), the Committee
may waive such limitations on the exercisability at any time after grant, in
whole or in part (including, without limitation, waiver of the installment
exercise provisions or acceleration of the time at which such right may be
exercised), based on such factors, if any, as the Committee will determine, in
its sole discretion.

 

(d)Method of Exercise. Subject to Section 7.2(c), Stock Appreciation Rights may
be exercised in whole or in part at any time in accordance with the applicable
Award Agreement by giving notice of exercise to the Company in accordance with
procedures adopted by the Committee or consistent with practices in place in
connection with the Prior Plan, specifying the number of Stock Appreciation
Rights to be exercised.

 

(e)Payment. Upon the exercise of a Stock Appreciation Right, a Participant will
be entitled to receive, for each right exercised, up to, but no more than, an
amount in cash, Common Stock or both cash and Common Stock (as chosen by the
Committee in its sole discretion) equal in value to the excess of the Fair
Market Value of one share of Common Stock on the date that the right is
exercised over the exercise price of one share of Common Stock on the date that
the Stock Appreciation Right was awarded to the Participant.

 

(f)Termination. Unless otherwise provided in the applicable Award Agreement,
upon a Participant’s Termination for any reason, Stock Appreciation Rights will
remain exercisable following a Participant’s Termination on the same basis as
Stock Options would be exercisable following a Participant’s Termination in
accordance with the provisions of Sections 6.3(e).

 

(g)Form, Modification, Extension and Renewal of Stock Appreciation Right.
Section 6.3(g) will apply to Stock Appreciation Rights on the same basis as
Stock Options.

 

 

ARTICLE VIII

RESTRICTED STOCK

 

8.1

Grant of Restricted Stock. The Committee is authorized to grant Awards of
Restricted Stock to Eligible Individuals from time to time, in its sole
discretion. Shares of Restricted Stock may be issued either alone or in addition
to other Awards granted under the Plan. The Committee will determine the
Eligible Individuals, to whom, and the time or times at which, grants of
Restricted Stock will be made, the amount of consideration for any Restricted
Stock Awards, including no consideration or such minimum consideration as may be
required by applicable law, the number of shares of Common Stock to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2), the
time or times within which such Awards may be subject to forfeiture, the vesting
schedule and rights to acceleration thereof, and all other terms and conditions
of the Awards. The Committee may condition the grant or vesting of Restricted
Stock upon the attainment of specified performance targets (including the
Performance Goals) or such other factors as the Committee may determine in its
sole discretion, including compliance with the requirements of Section 162(m) of
the

 

 

12

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

Code as and to the extent the Committee determines that such compliance is
advisable for such Award. Each Restricted Stock Award will be evidenced by an
Award Agreement in a form consistent with the Plan and that the Committee may
from time to time approve.

 

8.2

Awards and Certificates. Eligible Individuals selected to receive Restricted
Stock will not have any right with respect to such Award unless and until such
Eligible Individual has accepted the Award in accordance with procedures adopted
by the Committee. Further, such Award will be subject to the following
conditions:

 

 

(a)Purchase Price. The purchase price of Restricted Stock will be fixed by the
Committee. Subject to Section 4.3, the purchase price for shares of Restricted
Stock may be zero to the extent permitted by applicable law, and, to the extent
not so permitted, such purchase price may not be less than par value.

 

(b)Legend. If a Participant receiving Restricted Stock is issued a stock
certificate in respect of such shares of Restricted Stock, such certificate will
be registered in the name of such Participant, and will, in addition to such
legends required by applicable securities laws, bear an appropriate legend
referring to the terms, conditions, and restrictions applicable to such Award,
substantially in the following form:

“The anticipation, alienation, attachment, sale, transfer, assignment, pledge,
encumbrance or charge of the shares of stock represented hereby are subject to
the terms and conditions (including forfeiture) of the GrubHub Inc. (the
“Company”) 2015 Long-Term Incentive Plan (the “Plan”) and an agreement entered
into between the registered owner and the Company dated_________. Copies of such
Plan and agreement are on file at the principal office of the Company.”

 

(c)Custody. If stock certificates are issued in respect of shares of Restricted
Stock, the Committee may require that any stock certificates evidencing such
shares be held in custody by the Company until the restrictions thereon will
have lapsed, and that, as a condition of any grant of Restricted Stock, the
Participant will have delivered a duly signed stock power or other instruments
of assignment (including a power of attorney), each endorsed in blank with a
guarantee of signature if deemed necessary or appropriate by the Company, which
would permit transfer to the Company of all or a portion of the shares subject
to the Restricted Stock Award in the event that such Award is forfeited in whole
or part.

 

8.3

Terms and Conditions. The shares of Restricted Stock awarded pursuant to the
Plan will be subject to the following restrictions and conditions:

 

 

 

(a)

Restriction Period.

 

(i)The Participant will not be permitted to Transfer shares of Restricted Stock
awarded under the Plan during the period or periods set by the Committee (the
“Restriction Period”), commencing on the date set forth in the applicable Award
Agreement. Such Award Agreement will set forth a vesting schedule and any event
that would accelerate vesting of the shares of Restricted Stock. Based on the
Participant’s service, the attainment of Performance Goals pursuant to Section
8.3(a)(ii) and such other factors or criteria as the Committee may determine in
its sole discretion, the Committee may condition the grant or provide for the
lapse of such restrictions in installments in whole or in part, or may
accelerate the vesting of all or any part of any Restricted Stock Award and
waive the deferral limitations for all or any part of any Restricted Stock
Award.

 

(ii)If the grant of shares of Restricted Stock or the lapse of restrictions is
based on the attainment of Performance Goals, the Committee will establish the
Performance Goals and the applicable vesting percentage of the Restricted Stock
applicable to each Participant or class of Participants in writing prior to the
beginning of the applicable fiscal year or at such later date as is otherwise
determined by the Committee, but in any event while the outcome of the
Performance Goals is substantially uncertain. Such Performance Goals may
incorporate provisions for disregarding (or adjusting for) changes in accounting
methods, corporate transactions (including, without limitation, dispositions and
acquisitions) and other similar type events or circumstances. With regard to a
Restricted Stock Award that is intended to comply with Section 162(m) of the
Code, to the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision will be of no force or effect.

 

(b)Rights as a Stockholder and Dividends. Except as provided in Section 8.3(a)
and this Section 8.3(b) or as otherwise determined by the Committee in an Award
Agreement, the Participant will have, with respect to the shares of Restricted
Stock, all of the rights of a holder of shares of Common Stock of the Company,
including, without limitation, the right to receive dividends, the right to vote
such shares and, subject to and conditioned upon the full vesting of shares of
Restricted Stock, the right to tender such shares. The payment of dividends will
be deferred until, and conditioned upon, the expiration of the applicable
Restriction Period, the attainment of Performance Goals pursuant to Section
8.3(a)(ii) and such other factors or criteria as the Committee may determine in
its sole discretion, as applicable. For avoidance of doubt, dividends will not
be paid on an unvested Award and may only be paid once the Award vested.

 

13

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

(c)Termination. Unless otherwise provided in the applicable Award Agreement,
upon a Participant’s Termination for any reason during the relevant Restriction
Period, all Restricted Stock still subject to restriction will be forfeited
unless otherwise provided by the Committee in the Award Agreement.

 

(d)Lapse of Restrictions. If and when the Restriction Period expires without a
prior forfeiture of the Restricted Stock, the certificates for such shares will
be delivered to the Participant or the book entry shares will be made available
to the Participant through an instruction to the transfer agent. All legends
will be removed at the time of delivery to the Participant, except as otherwise
required by applicable law or except as may otherwise be required by the
Committee.

 

 

ARTICLE IX

RESTRICTED STOCK UNITS

 

9.1

Grant of Restricted Stock Units. The Committee is authorized to grant Awards of
Restricted Stock Units to Eligible Individuals from time to time, in its sole
discretion. Restricted Stock Units may be issued either alone or in addition to
other Awards granted under the Plan. The Committee will determine the Eligible
Individuals to whom, and the time or times at which, grants of Restricted Stock
Units will be made, the amount of consideration for any Restricted Stock Units,
including no consideration or such minimum consideration as may be required by
applicable law, the number of shares of Common Stock that any Restricted Stock
Unit may be settled for, the time or times within which such Restricted Stock
Units may be subject to forfeiture, the vesting schedule and rights to
acceleration thereof, and all other terms and conditions of the Restricted Stock
Units. The Committee may condition the grant or vesting of Restricted Stock
Units upon the expiration of certain restrictions and/or the attainment of
specified performance targets (including the Performance Goals) or such other
factors as the Committee may determine in its sole discretion, including
compliance with the requirements of Section 162(m) of the Code as and to the
extent the Committee determines that complying with Section 162(m) of the Code
is advisable for such Award. Each Restricted Stock Unit Award will be evidenced
by an Award Agreement in a form consistent with the Plan and that the Committee
may from time to time approve.

 

 

9.2

Terms and Conditions. Restricted Stock Units awarded pursuant to the Plan will
be subject to the following restrictions and conditions:

 

 

(a)Date of Settlement. The Committee will specify, or permit the Participant to
elect, the conditions and dates upon which the shares of Common Stock underlying
the Restricted Stock Units will be issued (or cash in lieu thereof will be
paid), which dates will not be earlier than the date as of which the Restricted
Stock Units vest and become nonforfeitable. Such conditions and dates will be
established, where applicable, in accordance with the applicable provisions of
Section 409A of the Code or an exemption therefrom. On the settlement date(s),
the Company will issue to the Participant one share of Common Stock (or, if
provided in the Award Agreement, the Fair Market Value of one such share of
Common Stock in cash) for each vested and nonforfeitable Restricted Stock Unit.

 

(b)Dividends. At the discretion of the Committee, dividends declared with
respect to shares of Common Stock covered by a Restricted Stock Unit Award will
either (i) not be paid or credited, or (ii) be accumulated subject to
restrictions and risk of forfeiture to the same extent as the Restricted Stock
Unit Award and paid only if such restrictions and risk of forfeiture lapse. For
avoidance of doubt, dividends will not be paid on an unvested Award and may only
be paid once the Award vested.

 

(c)Termination. Unless otherwise provided in the applicable Award Agreement,
upon a Participant’s Termination for any reason, all Restricted Stock Units
still subject to restrictions, including performance-based or time-based
restrictions, will be forfeited in accordance with the terms and conditions
established by the Committee at grant or thereafter.

 

 

ARTICLE X

PERFORMANCE AWARDS

 

10.1Grant of Performance Awards. The Committee is authorized to grant
Performance Awards to Eligible Individuals from time to time, in its sole
discretion. Performance Awards may be issued either alone or in addition to
other Awards granted under the Plan. The Committee will determine the Eligible
Individuals, to whom, and the time or times at which, Performance Awards will be
made, the amount of consideration for any Performance Awards, including no
consideration or such minimum consideration as may be required by applicable
law, the number of shares of Common Stock, or the amount of cash subject to the
Performance Award to be awarded, as applicable, the time or times within which
such Performance Awards may be subject to forfeiture, the vesting schedule and
rights to acceleration thereof, and all other terms and conditions of the
Performance Awards. The Committee may condition the grant or vesting of
Performance Awards upon the attainment of specified performance targets
(including, certain Performance Goals)

14

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

or such other factors as the Committee may determine in its sole discretion,
including compliance with the requirements of Section

15

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

162(m) of the Code as and to the extent the Committee determines that complying
with Section 162(m) of the Code is advisable for such Award. The Committee may
grant Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, as well as Performance Awards
that are not intended to qualify as “performance-based compensation” under
Section 162(m) of the Code. If the Performance Award is denominated in shares of
Restricted Stock or Restricted Stock Units, such shares or units or the cash
equivalent thereof (based on the then-current Fair Market Value of shares of
Common Stock subject to such shares or units), will be paid to the Participant
only if the relevant Performance Goal has been attained in accordance with
Article VIII. If the Performance Award is denominated in cash, it may be paid,
subject to the attainment of the relevant Performance Goals, in cash, in shares
of Common Stock, in shares of Restricted Stock or in Restricted Stock Units
(based on the then-current Fair Market Value of shares of Common Stock subject
to such Award), as determined by the Committee, in its sole and absolute
discretion. With respect to Performance Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will condition the right to payment of any Performance Award upon the attainment
of objective Performance Goals established pursuant to Section 10.2(c). Each
Performance Award will be evidenced by an Award Agreement in a form consistent
with the Plan and that the Committee may from time to time approve.

 

10.2

Terms and Conditions. Performance Awards awarded pursuant to this Article X will
be subject to the following terms and conditions:

 

 

(a)Earning of Performance Award. Following the expiration of the applicable
Performance Period, the Committee will determine the extent to which the
applicable Performance Goals or such other factors determined by the Committee
are achieved and the percentage of each Performance Award that has been earned.

 

(b)Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, Performance Awards may not be Transferred during the
Performance Period.

 

(c)Objective Performance Goals, Formulae or Standards. With respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Committee will establish the
objective Performance Goals for the earning of Performance Awards based on a
Performance Period applicable to each Participant or class of Participants in
writing prior to the beginning of the applicable Performance Period or at such
later date as is permitted under Section 162(m) of the Code, but in any event
while the outcome of the Performance Goals is substantially uncertain. Such
Performance Goals may incorporate, if and only to the extent permitted under
Section 162(m) of the Code, provisions for disregarding (or adjusting for)
changes in accounting methods, corporate transactions (including, without
limitation, dispositions and acquisitions) and other similar type events or
circumstances. To the extent that any such provision would create impermissible
discretion under Section 162(m) of the Code or otherwise violate Section 162(m)
of the Code, such provision will be of no force or effect with respect to
Performance Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code.

 

(d)Dividends. Notwithstanding anything to the contrary, any dividends or
dividend equivalents with respect to the number of shares of Common Stock
covered by a Performance Award will either (i) not be paid or credited, or (ii)
be accumulated, subject to restrictions and risk of forfeiture to the same
extent as the Performance Award, and paid only if such restrictions and risk of
forfeiture lapse. For avoidance of doubt, dividends will not be paid on an
unvested Award and may only be paid once the Award vested.

 

(e)Payment. Following the Committee’s determination in accordance with Section
10.2(a), the Company will settle Performance Awards, in such form (including,
without limitation, in shares of Common Stock or in cash) as is determined by
the Committee, in an amount equal to such Participant’s earned Performance
Awards. Notwithstanding the foregoing, the Committee may, in its sole
discretion, award an amount less than the earned Performance Awards and subject
the payment of all or part of any Performance Award to such additional vesting,
forfeiture and deferral conditions as it deems appropriate.

 

(f)Termination. Subject to the applicable provisions of the Award Agreement and
the Plan, upon a Participant’s Termination for any reason during the Performance
Period for a given Performance Award, the Performance Award in question will
vest or be forfeited in accordance with the terms and conditions established by
the Committee at grant.

 

 

ARTICLE XI

OTHER STOCK-BASED AND CASH-BASED AWARDS

 

11.1

Grant of Other Stock-Based Awards. The Committee is authorized to grant to
Eligible Individuals Other Stock-Based Awards that are denominated in, valued in
whole or in part by reference to, or otherwise based on or related to shares of
Common Stock, including but not limited to shares of Common Stock in payment of
the amounts due under an incentive or performance plan

 

16

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

sponsored or maintained by the Company or an Affiliate, stock equivalent units,
and Awards valued by reference to the book value of

 

 

17

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

shares of Common Stock. Other Stock-Based Awards may be granted either alone or
in addition to or in tandem with other Awards granted under the Plan. The
Committee will determine the Eligible Individuals to whom, and the time or times
at which, grants of Other Stock-Based Awards will be made, the amount of
consideration for any Other Stock-Based Awards, including no consideration or
such minimum consideration as may be required by applicable law, the number of
shares of Common Stock subject to such Other Stock-Based Awards to be awarded,
the price (if any) to be paid by the Participant (subject to Section 8.2(a)),
the time or times within which such Other Stock-Based Awards may be subject to
forfeiture, the vesting schedule and rights to acceleration thereof, and all
other terms and conditions of the Other Stock-Based Awards. The Committee may
condition the grant or vesting of Stock-Based Awards upon the attainment of
specified performance targets (including, the Performance Goals) or such other
factors as the Committee may determine in its sole discretion, including
compliance with the requirements of Section 162(m) of the Code as and to the
extent the Committee determines that complying with Section 162(m) of the Code
is advisable for such Award. Each Other Stock- Based Award will be evidenced by
an Award Agreement in a form consistent with the Plan and that the Committee may
from time to time approve.

 

11.2

Terms and Conditions. Other Stock-Based Awards made pursuant to this Article XI
will be subject to the following terms and conditions:

 

 

(a)Non-Transferability. Subject to the applicable provisions of the Award
Agreement and the Plan, shares of Common Stock subject to Awards made under this
Article XI may not be Transferred prior to the date on which the shares are
issued, or, if later, the date on which any applicable restriction, performance
or deferral period lapses.

 

(b)Dividends. The payment of dividends will be deferred until, and conditioned
upon, the expiration of the applicable vesting period, the attainment of
Performance Goals, and such other factors or criteria as the Committee may
determine in its sole discretion, as applicable. For avoidance of doubt,
dividends will not be paid on an unvested Award and may only be paid once the
Award vested.

 

(c)Vesting. Any Award under this Article XI and any Common Stock covered by any
such Award will vest or be forfeited to the extent so provided in the Award
Agreement, as determined by the Committee, in its sole discretion.

 

(d)Price. Common Stock issued on a bonus basis under this Article XI may be
issued for no cash consideration. Common Stock purchased pursuant to a purchase
right awarded under this Article XI will be priced as determined by the
Committee in its sole discretion.

 

(e)Termination. Unless otherwise provided in the applicable Award Agreement,
upon a Participant’s Termination for any reason, all unvested Other Stock-Based
Awards will be forfeited in accordance with the terms and conditions established
by the Committee at grant or thereafter.

 

11.3

Grant of Other Cash-Based Awards. The Committee is authorized to grant Other
Cash-Based Awards to Eligible Individuals from time to time, in its sole
discretion, payable or deliverable upon the attainment of specific Performance
Goals. Other Cash-Based Awards may be granted alone or in addition to other
Awards granted under the Plan. The Committee will determine the Eligible
Individuals, to whom, and the time or times at which, grants of Other Cash-Based
Awards will be made, the amount of consideration for any Other Cash-Based Award,
including no consideration or such minimum consideration as may be required by
applicable law, the time or times within which such Other Cash-Based Awards may
be subject to forfeiture, the vesting schedule and rights to acceleration
thereof, and all other terms and conditions of the Other Cash-Based Awards. The
Committee may condition the grant or vesting of Other Cash-Based Awards upon the
attainment of specified performance targets (including, the Performance Goals)
or such other factors as the Committee may determine in its sole discretion,
including compliance with the requirements of Section 162(m) of the Code as and
to the extent the Committee determines that complying with Section 162(m) of the
Code is advisable for such Award.  Other Cash-Based Awards may be granted
subject to the satisfaction of vesting conditions or may be awarded purely as a
bonus and not subject to restrictions or conditions. Unless otherwise provided
in the applicable Award Agreement, upon a Participant’s Termination for any
reason, all unvested Other Cash-Based Awards will be forfeited in accordance
with the terms and conditions established by the Committee at grant or
thereafter.

 

 

18

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

ARTICLE XII

CHANGE IN CONTROL PROVISIONS

 

12.1

In general. In the event of a Change in Control of the Company (as defined
below), and except as otherwise provided in an applicable Award Agreement, a
Participant’s unvested Award will not vest automatically and a Participant’s
Award will be treated in accordance with the following provisions of this
Section 12.1:

 

 

(a)Substitute Awards. Upon a Change in Control, a Substitute Award meeting the
requirements of this Section 12.1(a) may be provided to a Participant to replace
an outstanding Award (the “Substituted Award”). A replacement award shall meet
the requirements of this Section 12.1(a) (and qualify as a “Substitute Award”)
if:

 

 

(i)

it has a value at least equal to the value of the Substituted Award;

 

 

 

(ii)

it relates to publicly traded equity securities of the Company or its successor
in the Change in Control or another entity that is affiliated with the Company
or its successor following the Change in Control; and

 

 

 

(iii)

its other terms and conditions are not less favorable to the participant than
the terms and conditions of the Substituted Award.

 

 

Without limiting the generality of the foregoing, the Substitute Award may take
the form of a continuation of the Substituted Award if the requirements of the
preceding sentence are satisfied.  The determination of whether the conditions
of this Section 12.1(a) are satisfied shall be made by the Committee, as
constituted immediately before the Change in Control, in its sole discretion.

 

(b)Vesting if No Substitute Award. Upon a Change in Control, if a Substitute
Award is not provided to the Participant to replace an outstanding Award, the
following provisions shall apply to such Award:

 

 

(i)

Any outstanding and unexercised Stock Options, Stock Appreciation Rights or any
other Stock-Based Award that provide for a Participant-elected exercise shall
become fully vested and exercisable; provided, however, that in connection
therewith the Committee may terminate all such outstanding and unexercised
Awards effective as of the date of the Change in Control, by (A) providing for
the payment by the Company or an Affiliate of an amount of cash equal to the
excess (if any) of the Fair Market Value of the shares of Common Stock covered
by such Awards, over the aggregate exercise price of such Awards, or (B)
delivering notice of termination to each Participant at least twenty (20) days
prior to the date of consummation of the Change in Control, in which case during
the period from the date on which such notice of termination is delivered to the
consummation of the Change in Control, each such Participant will have the right
to exercise in full all of such Participant’s Awards that are then outstanding
(without regard to any limitations on exercisability otherwise contained in the
Award Agreements), but any such termination and cash payment or exercise will be
contingent on the occurrence of the Change in Control, and, provided that, if
the Change in Control does not take place within a specified period after giving
such notice for any reason whatsoever, the notice and exercise pursuant thereto
will be null and void;

 

(ii)

Each Award, other than Awards described in clause (i) above, held by a
Participant subject only to vesting conditions based on the passage of time
shall be fully vested; provided, however, that in connection therewith the
Committee may terminate all such outstanding Awards effective as of the date of
the Change in Control by providing for the payment by the Company or an
Affiliate of an amount of cash equal to the  Fair Market Value of the shares of
Common Stock covered by such Awards; and

 

(iii)

Each Award, other than Awards described in clause (i) above, subject to
Performance Goals shall be fully vested and the amount earned and payable shall
be determined as provided in the applicable Award Agreement; provided, however,
that in connection therewith the Committee may provide that such vesting and
amount earned shall be based on (i) the actual achievement of Performance Goals
applicable to such Award during the portion of the applicable Performance Period
through the consummation of the Change in Control (as reasonably determined by
the Board or the Committee prior to the consummation of such Change in Control)
and (ii) the relative portion of the applicable Performance Period (determined
by days elapsed) elapsed from the commencement of such Performance Period
through the consummation of the Change in Control; and, provided, further, that
the Committee may terminate all such outstanding Awards, effective as of the
date of the Change in Control, by providing for the payment by the Company or an
Affiliate of an amount of cash equal to the Fair Market Value of the shares of
Common Stock covered by such Awards.

19

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

 

 

(c)Vesting of Substitute Awards. The Committee may further provide that the
vesting of one or more Substitute Awards will automatically accelerate upon a
qualifying Termination within a designated period relating to the Change in
Control.

 

12.2

Change in Control. Unless otherwise provided in the applicable Award Agreement
or other written agreement with a Participant approved by the Committee, a
“Change in Control” will be deemed to occur if:

 

 

(a)any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than the Company, any trustee or other fiduciary holding
securities under any employee benefit plan of the Company or any company owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of Common Stock of the Company) becoming the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act), directly or
indirectly, of securities of the Company representing 50% or more of the
combined voting power of the Company’s then outstanding securities;

 

(b)during any period of 24 consecutive calendar months, individuals who were
directors of the Company on the first day of such period (the “Incumbent
Directors”) cease for any reason to constitute a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
first day of such period whose election, or nomination for election, by the
Company’s stockholders was approved by a vote of at two-thirds of the Incumbent
Directors will be considered as though such individual were an Incumbent
Director, but excluding, for purposes of this proviso, any such individual whose
initial assumption of office occurs as a result of an actual or threatened proxy
contest with respect to election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a “person” (as
used in Section 13(d) of the Exchange Act), in each case other than the Board;

 

(c)consummation of a reorganization, merger, consolidation or other business
combination (any of the foregoing, a “Business Combination”) of the Company or
any direct or indirect subsidiary of the Company with any other corporation, in
any case with respect to which the Company voting securities outstanding
immediately prior to such Business Combination do not immediately following such
Business Combination, continue to represent (either by remaining outstanding or
being converted into voting securities of the Company or any ultimate parent
thereof) more than 50% of the then outstanding voting securities entitled to
vote generally in the election of directors of the Company (or its successor) or
any ultimate parent thereof after the Business Combination; or

 

(d)a complete liquidation or dissolution of the Company or the consummation of a
sale or disposition by the Company of all or substantially all of the Company’s
assets other than the sale or disposition of all or substantially all of the
assets of the Company to a person or persons who beneficially own, directly or
indirectly, 50% or more of the combined voting power of the outstanding voting
securities of the Company at the time of the sale.

 

Notwithstanding the foregoing, with respect to any Award subject to Section 409A
of the Code that is characterized as “nonqualified deferred compensation” within
the meaning of Section 409A of the Code, an event will not be considered to be a
Change in Control under the Plan for purposes of payment or settlement of such
Award unless such event is also a “change in ownership,” a “change in effective
control” or a “change in the ownership of a substantial portion of the assets”
of the Company within the meaning of Section 409A of the Code.

 

 

ARTICLE XIII

TERMINATION OR AMENDMENT OF PLAN

 

13.1 Termination or Amendment. Notwithstanding any other provision of the Plan,
the Board may at any time, and from time to time, amend, in whole or in part,
any or all of the provisions of the Plan (including any amendment deemed
necessary to ensure that the Company is compliant with any regulatory
requirement referred to in Article XV or Section 409A of the Code), or suspend
or terminate it entirely, retroactively or otherwise; provided, however, that,
unless otherwise required by law or specifically provided herein, the rights of
a Participant with respect to Awards granted prior to such amendment, suspension
or termination may not be materially impaired without the consent of such
Participant and, provided further that, without the approval of the holders of
the Company’s Common Stock entitled to vote in accordance with applicable law,
no amendment may be made that would (i) increase the aggregate number of shares
of Common Stock that may be issued under the Plan (except by operation of
Section 4.2); (ii) increase the maximum individual Participant limitations for a
fiscal year under Section 4.1(d) (except by operation of Section 4.2); (iii)
change the classification of individuals eligible to receive Awards under the
Plan; (iv) decrease the minimum option price of any Stock Option or Stock
Appreciation Right; (v) extend the maximum option period under Section 6.3(b);
(vi) alter the Performance Goals for Restricted Stock, Restricted Stock Unit
Awards, Performance Awards or Other Stock-Based Awards or Other Cash-Based
Awards as set forth in

20

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

Exhibit A hereto; (vii) award any Stock Option or Stock Appreciation Right in
replacement of a canceled Stock Option or Stock Appreciation Right with a higher
exercise price than the replacement award; (viii) modify an Option or Stock
Appreciation Right to reduce the exercise price of such Award or cancel an
outstanding Option or Stock Appreciation Right for which the exercise price is
higher than the Fair Market Value of such Award in exchange for cash or another
Award (other than adjustments or substitutions in accordance with Section 4.2),
(ix) require stockholder approval in order for the Plan to continue to comply
with the applicable provisions of Section 162(m) of the Code or, to the extent
applicable to Incentive Stock Options, Section 422 of the Code or (x) make any
other amendment that would require stockholder approval under Financial Industry
Regulatory Authority (FINRA) rules and regulations or the rules of any exchange
or system on which the Company’s securities are listed or traded.
Notwithstanding anything herein to the contrary, the Board may amend the Plan or
any Award Agreement at any time without a Participant’s consent to comply with
applicable law, including Section 409A of the Code.

 

 

ARTICLE XIV

UNFUNDED STATUS OF PLAN

 

The Plan is intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payment as to which a Participant has a fixed
and vested interest but which has not yet been made to a Participant by the
Company, nothing contained herein will give any such Participant any rights that
are greater than those of a general unsecured creditor of the Company.

 

 

ARTICLE XV

GENERAL PROVISIONS

 

15.1

Legend. The Committee may require each person receiving shares of Common Stock
pursuant to a Stock Option or other Award under the Plan to represent to and
agree with the Company in writing that the Participant is acquiring the shares
without a view to distribution thereof. In addition to any legend required by
the Plan, the certificates and/or book entries for such shares may include any
legend that the Committee deems appropriate to reflect any restrictions on
Transfer. All shares of Common Stock delivered under the Plan will be subject to
such stop transfer orders and other restrictions as the Committee may deem
advisable under the rules, regulations and other requirements of the Securities
and Exchange Commission, any stock exchange upon which the Common Stock is then
listed or any national securities exchange system upon whose system the Common
Stock is then quoted, any applicable federal or state securities law, and any
applicable corporate law, and the Committee may cause a legend or legends to be
put on any such certificates or book entries to make appropriate reference to
such restrictions.

 

 

15.2

Other Plans. Nothing contained in the Plan will prevent the Board from adopting
other or additional compensation arrangements, subject to stockholder approval
if such approval is required, and such arrangements may be either generally
applicable or applicable only in specific cases.

 

 

15.3

No Right to Employment/Directorship/Consultancy. Neither the Plan nor the grant
of any Option or other Award hereunder will give any Participant or other
Eligible Employee, Consultant or Non-Employee Director any right with respect to
continuance of employment, consultancy or directorship by the Company or any
Affiliate, nor will there be a limitation in any way on the right of the Company
or any Affiliate by which an Eligible Employee is employed or a Consultant or
Non-Employee Director is retained to terminate such employment, consultancy or
directorship at any time.

 

 

15.4

Withholding of Taxes. The Company will have the right to deduct from any payment
to be made pursuant to the Plan, or to otherwise require, prior to the issuance
or delivery of shares of Common Stock or the payment of any cash hereunder,
payment by the Participant of any federal, state or local taxes required by law
to be withheld. Upon the vesting of Restricted Stock (or any other Award that is
taxable upon vesting), the settlement of Restricted Stock Units or Other
Stock-Based Awards, or upon making an election under Section 83(b) of the Code,
a Participant will pay all required withholding to the Company. Any minimum
statutorily required withholding obligation, or such greater amount up to the
statutory total tax which could be imposed, with regard to any Participant may
be satisfied, subject to the consent of the Committee, by reducing the number of
shares of Common Stock otherwise deliverable or by delivering shares of Common
Stock already owned. Any fraction of a share of Common Stock required to satisfy
such tax obligations will be disregarded and the amount due will be paid instead
in cash by the Participant.

 

 

15.5

Non-Transferability of Awards. No Awards will be Transferable by the Participant
other than by will or by the laws of descent and distribution, and all Stock
Options and SARs will be exercisable during the Participant’s lifetime only by
the Participant. Notwithstanding the foregoing, the Committee may determine, in
its sole discretion, at the time of grant or thereafter that an Award

 

21

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

that is otherwise not Transferable pursuant to this Section is Transferable to a
Family Member for no consideration in whole or in part and in such circumstances
and under such conditions as are specified by the Committee. An Award that is
Transferred to a Family Member pursuant to the preceding sentence (i) may not be
subsequently Transferred other than by will or by the laws of descent and
distribution and (ii) will remain subject to the terms of the Plan and the
applicable Award Agreement. Any shares of Common Stock acquired upon the
settlement of an Award by a permissible transferee will be subject to the terms
of the Plan and the applicable Award Agreement.

 

 

 

15.6

Listing and Other Conditions.

 

(a)Unless otherwise determined by the Committee, as long as the Common Stock is
listed on a national securities exchange or system sponsored by a national
securities association, the issuance of shares of Common Stock pursuant to an
Award will be conditioned upon such shares being listed on such exchange or
system. The Company will have no obligation to issue such shares unless and
until such shares are so listed, and the right to exercise any Option or other
Award with respect to such shares will be suspended until such listing has been
effected.

 

(b)If at any time counsel to the Company will be of the opinion that any sale or
delivery of shares of Common Stock pursuant to an Option or other Award is or
may in the circumstances be unlawful or result in the imposition of excise taxes
on the Company under the statutes, rules or regulations of any applicable
jurisdiction, the Company will have no obligation to make such sale or delivery,
or to make any application or to effect or to maintain any qualification or
registration under the Securities Act or otherwise, with respect to shares of
Common Stock or Awards, and the right to exercise any Option or other Award will
be suspended until, in the opinion of said counsel, such sale or delivery will
be lawful or will not result in the imposition of excise taxes on the Company.

 

(c)Upon termination of any period of suspension under this Section 15.6, any
Award affected by such suspension which will not then have expired or terminated
will be reinstated as to all shares available before such suspension and as to
shares that would otherwise have become available during the period of such
suspension, but no such suspension will extend the term of any Award.

 

(d)A Participant will be required to supply the Company with certificates,
representations and information that the Company requests and otherwise
cooperate with the Company in obtaining any listing, registration,
qualification, exemption, consent or approval the Company deems necessary or
appropriate.

 

15.7

Governing Law. The Plan, any Awards granted hereunder and any actions taken in
connection herewith, to the extent not otherwise governed by the Code or the
laws of the United States, will be governed and construed in accordance with the
laws of the State of Delaware (regardless of the law that might otherwise govern
under applicable Delaware principles of conflict of laws).

 

 

15.8

Jurisdiction; Waiver of Jury Trial. Any suit, action or proceeding directly or
indirectly arising out of or relating to the Plan or any Award Agreement, or any
judgment entered by any court of competent jurisdiction in respect of any
thereof, will be resolved exclusively in the federal or state courts of
Delaware. In that context, and without limiting the generality of the foregoing,
the Company and each Participant will irrevocably and unconditionally (a) submit
in any proceeding directly or indirectly arising out of or relating to the Plan
or any Award Agreement, or for the recognition and enforcement of any judgment
in respect thereof (a “Proceeding”), to the exclusive jurisdiction of the
federal and state courts of Delaware, and agree that all claims in respect of
any such Proceeding will be heard and determined in such Delaware court, (b)
consent that any such Proceeding may and will be brought in such courts and
waive any objection that the Company and each Participant may now or thereafter
have to the venue or jurisdiction of any such Proceeding in federal or state
courts of Delaware or that such Proceeding was brought in an inconvenient court
and agree not to plead or claim the same, (c) waive all rights to trial by jury
in any Proceeding (whether based on contract, tort or otherwise) arising out of
or relating to the Plan or any Award Agreement, (d) agree that service of
process in any such Proceeding may be effected by mailing a copy of such process
by registered or certified mail (or any substantially similar form of mail),
postage prepaid, to such party, in the case of a Participant, at the
Participant’s address shown in the books and records of the Company or, in the
case of the Company, at the Company’s principal offices, attention General
Counsel, and (e) agree that nothing in the Plan will affect the right to effect
service of process in any other manner permitted by applicable laws.

 

 

15.9

Construction. Wherever any words are used in the Plan in the masculine gender,
they will be construed as though they were also used in the feminine gender in
all cases where they would so apply; and wherever words are used herein in the
singular form, they will be construed as though they were also used in the
plural form in all cases where they would so apply.

 

 

15.10

Other Benefits. No Award granted or paid out under the Plan will be deemed
compensation for purposes of computing benefits under any retirement plan of the
Company or its Affiliates, nor affect any benefit under any other benefit plan
now or subsequently in effect under which the availability or amount of benefits
is related to the level of compensation.

 

22

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

 

15.11

Costs. The Company will bear all expenses associated with administering the
Plan, including expenses of issuing Common Stock pursuant to Awards hereunder.

 

 

15.12

No Right to Same Benefits. The provisions of Awards need not be the same with
respect to each Participant, and Awards to individual Participants need not be
the same in subsequent years.

 

 

15.13

Death/Disability. The Committee may in its discretion require the transferee of
a Participant to supply it with written notice of the Participant’s death or
Disability and to supply it with a copy of the will (in the case of the
Participant’s death) or such other evidence as the Committee deems necessary to
establish the validity of the transfer of an Award. The Committee may also
require that the transferee agree to be bound by all of the terms and conditions
of the Plan.

 

 

15.14

Section 16(b) of the Exchange Act. All elections and transactions under the Plan
by persons subject to Section 16 of the Exchange Act involving shares of Common
Stock are intended to comply with any applicable exemptive condition under Rule
16b-3. The Committee may establish and adopt written administrative guidelines
designed to facilitate compliance with Section 16(b) of the Exchange Act, as it
may deem necessary or proper for the administration and operation of the Plan
and the transaction of business thereunder.

 

 

15.15

Section 409A of the Code. The Plan is intended to comply with the applicable
requirements of Section 409A of the Code and will be limited, construed and
interpreted in accordance with such intent. To the extent that any Award is
subject to Section 409A of the Code, it will be paid in a manner that will
comply with Section 409A of the Code, including proposed, temporary or final
regulations or any other guidance issued by the Secretary of the Treasury and
the Internal Revenue Service with respect thereto. Notwithstanding anything
herein to the contrary, to the extent that an Award is subject to Section 409A
of the Code, any provision in the Plan that is inconsistent with Section 409A of
the Code will be deemed to be amended to comply with Section 409A of the Code,
and to the extent such provision cannot be amended to comply therewith, such
provision will be null and void. The Company will have no liability to a
Participant, or any other party, if an Award that is intended to be exempt from,
or compliant with, Section 409A of the Code is not so exempt or compliant, or
for any action taken by the Committee or the Company. In the event that any
amount or benefit under the Plan becomes subject to penalties under Section 409A
of the Code, responsibility for payment of such penalties will rest solely with
the affected Participants and not with the Company. Notwithstanding any contrary
provision in the Plan or Award Agreement, any payment(s) of “nonqualified
deferred compensation” (within the meaning of Section 409A of the Code) that are
otherwise required to be made under the Plan to a “specified employee” (as
defined under Section 409A of the Code) as a result of such employee’s
separation from service (other than a payment that is not subject to or is
exempt from Section 409A of the Code) will be delayed for the first six (6)
months following such separation from service (or, if earlier, the date of death
of the specified employee) and will instead be paid (in a manner set forth in
the Award Agreement) upon expiration of such delay period.

 

 

15.16

Successor and Assigns. The Plan will be binding on all successors and permitted
assigns of a Participant, including, without limitation, the estate of such
Participant and the executor, administrator or trustee of such estate.

 

 

15.17

Severability of Provisions. If any provision of the Plan will be held invalid or
unenforceable, such invalidity or unenforceability will not affect any other
provisions hereof, and the Plan will be construed and enforced as if such
provisions had not been included.

 

 

15.18

Payments to Minors, Etc. Any benefit payable to or for the benefit of a minor,
an incompetent person or other person incapable of receipt thereof will be
deemed paid when paid to such person’s guardian or to the party providing (or
reasonably appearing to provide) for the care of such person, and such payment
will fully discharge the Committee, the Board, the Company, its Affiliates and
their employees, agents and representatives with respect thereto.

 

 

15.19

Headings and Captions. The headings and captions herein are provided for
reference and convenience only, will not be considered part of the Plan, and
will not be employed in the construction of the Plan.

 

 

15.20

Company Recoupment of Awards. A Participant’s rights with respect to any Award
hereunder and any Common Stock or cash payment delivered pursuant to an Award
hereunder will in all events be subject to forfeiture, recovery by the Company
or other action (i) pursuant to any right that the Company may have under any
Company recoupment policy or other agreement or arrangement with a Participant,
(ii) pursuant to any right or obligation that the Company may have regarding the
clawback of “incentive-based compensation” under Section 10D of the Exchange Act
and any applicable rules and regulations promulgated thereunder from time to
time by the Securities and Exchange Commission or (iii) as required by any other
applicable law.

 

 

 

ARTICLE XVI

23

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

EFFECTIVE DATE OF PLAN

 

The Plan became effective on May 20, 2015, which is the date of approval of the
Plan, following adoption by the Board and by the stockholders of the Company in
accordance with the requirements of applicable laws.

 

 

ARTICLE XVII

TERM OF PLAN

 

No Award will be granted pursuant to the Plan on or after the tenth anniversary
of the earlier of the date that the Plan is adopted or the date of stockholder
approval, but Awards granted prior to such tenth anniversary may extend beyond
that date; provided that no Award (other than a Stock Option or Stock
Appreciation Right) that is intended to be “performance-based compensation”
under Section 162(m) of the Code will be granted on or after the fifth
anniversary of the stockholder approval of the Plan unless the Performance Goals
are re-approved (or other designated Performance Goals are approved) by the
stockholders no later than the first stockholders’ meeting that occurs in the
fifth year following the year in which stockholders approved the Performance
Goals.

 

 

ARTICLE XVIII NAME OF PLAN

 

The Plan will be known as the “GrubHub Inc. 2015 Long-Term Incentive Plan.”

 

24

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

EXHIBIT A

PERFORMANCE GOALS

To the extent permitted under Section 162(m) of the Code, performance goals
established for purposes of Awards intended to be “performance-based
compensation” under Section 162(m) of the Code, will be based on the attainment
of certain target levels of, or a specified increase or decrease (as applicable)
in one or more of the following performance goals:

 

•

book value of assets, book value per share of Common Stock, growth in book value
per share of Common Stock or any combination thereof;

 

 

•

earnings (either in the aggregate or on a per share basis);

 

•

operating income or profit;

 

•

underwriting income or profit;

 

•

profitability ratios;

 

•

gross income;

 

•

net income (before or after taxes);

 

•

cash flow (including annual cash flow provided by operations);

 

•

gross profit;

 

•

gross profit return on investment;

 

•

gross margin return on investment;

 

•

gross margin;

 

•

operating margin;

 

•

working capital;

 

•

earnings before interest and taxes;

 

•

earnings before or after either, or any combination of, interest, tax,
depreciation and amortization;

 

•

return on equity;

 

•

return on assets;

 

•

return on capital;

 

•

return on invested capital;

 

•

any other return measures;

 

•

net revenues;

 

•

gross revenues;

 

•

annual net income to shares of Common Stock;

 

•

revenue growth;

 

•

annual recurring revenues;

 

•

recurring revenues;

 

•

license revenues;

 

•

changes in annual revenue;

 

•

sales or market share;

 

•

total stockholder return, including return on assets, investment, invested
capital, and equity (including income applicable to common stockholders or other
class or stockholders);

 

 

25

2015 Long-Term Incentive Plan (May 19, 2020)

 

--------------------------------------------------------------------------------

 

 

•

share price (including growth measures and total stockholder return or
attainment by the shares of a specified value for a specified period of time);

 

 

•

economic value added;

 

•

operational performance measures;

 

•

reduction in expense levels in each case, where applicable, determined either on
a Company-wide basis or in respect of any one or more Subsidiaries or business
units thereof;

 

 

•

specified objectives with regard to limiting the level of increase in all or a
portion of the Company’s bank debt or other long-term or short-term public or
private debt or other similar financial obligations of the Company, which may be
calculated net of cash balances, other offsets and adjustments or a combination
thereof as may be established by the Committee in its sole discretion;

 

 

•

strategic business criteria, consisting of one or more objectives based on
meeting specified revenue, market penetration or business expansion goals,
objectively identified project milestones, volume levels, cost targets and goals
relating to acquisitions or divestitures;

 

 

•

the fair market value of a share of Common Stock;

 

•

the growth in the value of an investment in the Common Stock assuming the
reinvestment of dividends; or

 

•

reduction in operating expenses.

 

With respect to Awards that are intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, to the extent permitted under
Section 162(m) of the Code, the Committee may, in its sole discretion, also
exclude, or adjust to reflect, the impact of an event or occurrence that the
Committee determines should be appropriately excluded or adjusted, including,
without limitation:

 

(a)restructurings, discontinued operations, extraordinary items or events, and
other unusual or non-recurring charges as described in Accounting Standards
Codification 225-20, “Extraordinary and Unusual Items,” and management’s
discussion and analysis of financial condition and results of operations
appearing or incorporated by reference in the Company’s Form 10-K for the
applicable year;

 

(b)an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management; or

 

(c)a change in tax law or accounting standards required by generally accepted
accounting principles.

 

Performance goals may also be based upon individual participant performance
goals, as determined by the Committee, in its sole discretion. In addition,
Awards that are not intended to qualify as “performance-based compensation”
under Section 162(m) of the Code may be based on the performance goals set forth
herein or on such other performance goals as determined by the Committee in its
sole discretion.

 

In addition, such performance goals may be based upon the attainment of
specified levels of Company (or Subsidiary, division, other operational unit,
administrative department or product category of the Company) performance under
one or more of the measures described above relative to the performance of other
companies. With respect to Awards that are intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, to the extent
permitted under Section 162(m) of the Code, but only to the extent permitted
under Section 162(m) of the Code (including, without limitation, compliance with
any requirements for stockholder approval), the Committee may also:

 

 

(a)

designate additional business criteria on which the performance goals may be
based; or

 

 

 

(b)

adjust, modify or amend the aforementioned business criteria.

 

 